     9:20-cv-00873-BHH        Date Filed 07/27/21     Entry Number 20       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


 Arlene Renee McFadden,                     )      Civil Action No.: 9:20-873-BHH
                                            )
                                 Plaintiff, )
                                            )
                       v.                   )                    ORDER
                                            )
 Kilolo Kijakazi, Acting                    )
 Commissioner of Social Security,           )
                                            )
                             Defendant. )
  ________________________________ )

       This matter is before the Court on Plaintiff’s (“Plaintiff”) complaint filed pursuant to

42 U.S.C. § 405(g), seeking judicial review of the Commissioner of Social Security’s final

decision, which denied Plaintiff’s claim for disability insurance benefits. The record includes

the report and recommendation (“Report”) of a United States Magistrate Judge, which was

made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a)

(D.S.C.).   In the Report, which was filed on July 13, 2021, the Magistrate Judge

recommends that the Court reverse and remand the case to the Commissioner for further

proceedings as set forth in the Report. In a notice filed on July 26, 2021, Defendant

informed the Court that she will not be filing objections to the Magistrate Judge’s Report.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the
      9:20-cv-00873-BHH        Date Filed 07/27/21      Entry Number 20       Page 2 of 2




Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 18).

Therefore, it is ORDERED that the decision of the Commissioner of Social Security is

reversed pursuant to 42 U.S.C. § 405(g) and remanded to the Commissioner for further

administrative review as set forth in the Report.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    Bruce Howe Hendricks
                                                    United States District Judge

July 27, 2021
Charleston, South Carolina




                                                2
